                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiffs,                                       8:18CR266

       vs.
                                                                           ORDER
MATTHEW J. GILLESPIE,

                       Defendant.


       This matter is before the court on Defendant's MOTION FOR EXTENSION OF PRETRIAL
MOTIONS DEADLINE [28]. For good cause shown, I find that the motion should be granted.
Defendant will be given an approximate 30-day extension.          Pretrial Motions shall be filed by
November 26, 2018.


       IT IS ORDERED:
       1.      Defendant's Defendant's MOTION FOR EXTENSION OF PRETRIAL MOTIONS
DEADLINE [28] is granted. Pretrial motions shall be filed on or before November 26, 2018.
       2.      The ends of justice have been served by granting such motion and outweigh the
interests of the public and the defendant in a speedy trial. The additional time arising as a result of
the granting of the motion, i.e., the time between October 23 2018, and November 26, 2018, shall be
deemed excludable time in any computation of time under the requirement of the Speedy Trial Act
for the reason defendant's counsel required additional time to adequately prepare the case, taking into
consideration due diligence of counsel, and the novelty and complexity of this case. The failure to
grant additional time might result in a miscarriage of justice. 18 U.S.C. § 3161(h)(7)(A) & (B).


       Dated this 26th day of October, 2018.

                                                       BY THE COURT:

                                                       s/ Michael D. Nelson
                                                       United States Magistrate Judge
